Citation Nr: 0535207	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-38 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether the severance of service connection for residuals 
of frostbite of the right foot was proper.

2.  Whether the severance of service connection for residuals 
of frostbite of the left foot was proper.

3.  Whether the severance of service connection for 
peripheral neuropathy of the right lower extremity was 
proper.

4.  Whether the severance of service connection for 
peripheral neuropathy of the left lower extremity was proper.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a lumbosacral spine 
disability.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from an August 2002 decision by the RO in 
Newark, New Jersey that, in pertinent part, denied service 
connection for PTSD and for degenerative joint disease of the 
lumbosacral spine.  

In addition, in January 2004, the RO notified the veteran 
that it was proposing to sever service connection for 
residuals of frostbite of both feet, and for peripheral 
neuropathy of both lower extremities based on clear and 
unmistakable error (CUE) in its August 2002 decision which 
granted service connection for these disabilities.  A March 
2004 rating decision that severed service connection for 
residuals of frostbite of both feet, and for peripheral 
neuropathy of both lower extremities, and the veteran 
appealed.  A personal hearing was held before an RO hearing 
officer in February 2004.  In May 2005, the Board remanded 
the case to the RO for a hearing before a veterans law judge 
at the RO (i.e., a Travel Board hearing).  A Travel Board 
hearing was held in September 2005.  

In a January 2005 rating decision, the RO granted service 
connection for tinea pedis with onychomycosis.  This issue is 
not in appellate status and will not be addressed by the 
Board.  38 U.S.C.A. § 7105 (West 2002).

In December 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket. 

FINDINGS OF FACT

1.  Effective in October 1999, the RO granted the veteran's 
claim for service connection for residuals of frostbite of 
both feet, to include peripheral neuropathy of both lower 
extremities.  The decision was based on the veteran's report 
of frostbite during service.

2.  Other than the veteran's assertions, there is no evidence 
that the veteran was on guard duty on December 24 and 25, 
1969, or that he was exposed to extreme cold at that time.

3.  There is no contemporaneous medical evidence of a cold 
injury during service.  

4.  In a November 2003 rating decision, the RO proposed to 
sever service connection for residuals of frostbite of both 
feet, to include peripheral neuropathy 
of both lower extremities; the veteran was notified of this 
decision by a letter dated in January 2004.  

5.  In a March 2004 rating decision, the RO implemented the 
proposal and severed service connection for residuals of 
frostbite of both feet, to include peripheral neuropathy of 
both lower extremities effective June 1, 2004.

6.  The grant of service connection for residuals of 
frostbite of both feet, to include peripheral neuropathy of 
both lower extremities, without evidence of an in-service 
cold injury to the feet and lower extremities, led to an 
undebatably incorrect adjudicative result.

7.  The veteran did not serve in combat, and there is no 
credible evidence of a service stressor.

8.  A lumbosacral spine disability first diagnosed years 
after service is not of service origin or related to any 
incident of service.


CONCLUSIONS OF LAW

1.  A grant of service connection for residuals of frostbite 
of both feet, to include peripheral neuropathy of both lower 
extremities was clearly and unmistakably erroneous; the RO 
has properly severed service connection for residuals of 
frostbite of both feet, to include peripheral neuropathy of 
both lower extremities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.105(d), 3.159, 3.303 (2005).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

3.  A lumbosacral spine disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a February 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The veteran 
was also provided appropriate due process notification in a 
January 2004 letter with regard to the severance of service 
connection.

The veteran and his representative were also provided with a 
copy of the appealed rating decisions, as well as a September 
2004 Statement of the Case (SOC), and a January 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Therefore, the Board finds that 
the veteran was notified and aware of the evidence needed to 
substantiate this claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports, as well as lay statements, 
hearing testimony, and Internet articles.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claims poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims). 



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions, including 
those raised at February 2004 and September 2005 hearings; 
service medical and personnel records; VA medical records; 
private medical records; lay statements; and internet 
articles.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Propriety of Severance of Service Connection 

The veteran contends that service connection should be 
restored for residuals of frostbite of both feet, to include 
peripheral neuropathy of both lower extremities.

Governing regulation provides that service connection will be 
severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  38 C.F.R. § 3.105(d).

The procedural safeguards, as set out in 38 C.F.R. § 
3.105(d), require that, when severance of service connection 
is warranted, the RO must provide the veteran a rating 
decision proposing severance of service connection, and that 
proposal must set forth all material facts and reasons.  In 
this case, the RO issued such a proposed rating decision in 
November 2003, and notified him of the proposed decision in 
January 2004.  The regulations require that the claimant be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
as was done in this case.

Governing regulation provides that the veteran must be given 
60 days for the presentation of additional evidence to show 
that service connection should be maintained.  38 C.F.R. § 
3.105(d).  The January 2004 notice explained that the veteran 
could submit additional evidence to show that the proposed 
action should not be taken and advised the veteran of his 
right to request a personal hearing.  The veteran was advised 
that, if there were no response or additional evidence from 
the veteran within 60 days, the RO would make a decision 
based on the evidence considered in the proposal to sever 
service connection.

In January 2004, following this notification, the veteran 
indicated that he disagreed with the proposed severance of 
service connection.  He submitted additional evidence.  

Subsequently, in a March 2004 rating decision, the RO severed 
service connection for residuals of frostbite of both feet, 
to include peripheral neuropathy of both lower extremities, 
effective June 1, 2004.  The veteran was notified of this 
decision by a letter dated in March 2004.  His award was 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the veteran expired.  
38 U.S.C.A. § 5112; C.F.R. § 3.105(d).  Thus, the record 
establishes that the RO satisfied all procedural requirements 
specified by regulation where severance of service connection 
is contemplated.  Id.

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error." It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).

The Court has held that the same CUE standard that applies to 
a veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d).  "Once service 
connection has been granted, section 3.105(d) provides that 
it may be withdrawn only after VA has complied with specific 
procedures and the Secretary meets his high burden of 
proof."  See Wilson v. West, 11 Vet. App 383 (1998); see 
also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In 
effect, § 3.105(d) places at least as high a burden of proof 
on the VA when it seeks to sever service connection as 
§ 3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.").  See also 
Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that 
clear and unmistakable error is defined the same under 38 
C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining 
whether severance is proper under section 3.105(d) is not 
limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 
340, 342-43 (1997).  The Court reasoned that because section 
3.105(d) specifically contemplates that a change in diagnosis 
or change in law or interpretation of law may be accepted as 
a basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  The Court reasoned that 
"[i]f the Court were to conclude that . . . a service 
connection award can be terminated pursuant to section 
3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, the VA would be 
placed in the impossible situation of being forever bound to 
a prior determination regardless of changes in the law or 
later developments in the factual record."  Venturella, 10 
Vet. App. at 342-43.

Service records reflect that the veteran was stationed on the 
USS Intrepid from October 1, 1968, to December 23, 1969.  The 
veteran's service leave record reflects that he was on leave 
from December 24, 1969 to January 4, "1969" (presumably 
1970).  Records reflect that he reported for duty in San 
Juan, Puerto Rico, on January 5, 1970.  Service records do 
not reflect that the veteran was ever stationed in a cold 
climate.

Service medical records reflect that the veteran was treated 
for tinea pedis in March and April 1970.  Service medical 
records are entirely negative for treatment of frostbite or 
cold injury of the feet.  There are no contemporaneous 
medical records reflecting that the veteran was treated for a 
cold injury in service.

The veteran contends that his service personnel records are 
inaccurate; he states that after leaving the USS Intrepid, he 
was placed on guard duty in Quonset Point, Rhode Island for 
the entire night of December 24, 1969, and that he and other 
guards stood in knee-deep snow in a parking lot all night 
while wearing leather boots.  He contends that his superior 
officer failed to relieve him, and he could not leave his 
post.  He relates that he was finally relieved the next 
morning, December 25, 1969, when he went to sick bay.  After 
leaving sick bay, he returned home for the holidays.

The first post-service medical evidence of foot problems is 
dated in the 1990s.  Private medical records from E. V. 
Timpano, D.P.M. reflect that he had been treating the veteran 
for foot complaints since August 1993.  In July 1999 and 
subsequently, he stated that he was treating the veteran for 
sequelae resulting 
from exposure and frostbite injury to both feet.  His 
diagnoses included onychodystrophy, with onychocryptosis, 
onychomycosis, peripheral neuropathy, peripheral vascular 
disease, and intrinsic muscle weakness.

A July 1999 VA outpatient treatment record reflects that the 
veteran reported that he had frostbite of both feet in 
service.  The pertinent diagnosis was a fungus infection of 
all toenails.  A September 1999 VA dermatology note reflects 
diagnoses of tinea cruris, tinea pedis, intertrigo, and 
onychomycosis.

The veteran has submitted a letter dated in January 2004 from 
a fellow service member who served aboard the USS Intrepid, 
and recalled that the ship was in Quonset Point, Rhode Island 
in December 1969, when it was very cold.  He has submitted 
lay statements from friends who recalled that on Christmas 
Day 1969, the veteran complained about being on guard duty in 
the snow the previous night, and complained of foot pain.  
The veteran has stated that this was the only time in his 
life that he was exposed to extreme cold. 

While the January 2004 letter from a fellow service member 
supports the veteran's assertion that he was in Quonset 
Point, Rhode Island in December 1969, this letter does not 
provide support for the veteran's assertion that he was on 
guard duty in 
the snow on December 24, 1969, particularly in light of 
service personnel records reflecting that he was on leave on 
that date.

With respect to the October 2004 lay statements of the 
veteran's friends regarding his foot complaints at Christmas 
1969, the Board notes that the passage of time (more than 30 
years) diminishes the accuracy of the statements, 
particularly as the nature of the event would not have made a 
lasting impression on individuals only tangentially involved.  
The lay statements are not competent to show causation, or 
that the veteran's current lower extremity problems are 
related to frostbite in service.   

The veteran has asserted that he incurred frostbite during 
his period of active service, and that he has current 
residuals of frostbite in his lower extremities.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Similarly, the veteran's self-reported lay 
history, transcribed in some of the post-service medical 
records, that his current foot and lower extremity problems 
began in service, does not constitute competent medical 
evidence of causality.  LeShore v. Brown, 8 Vet. App. 406 
(1995). 

After careful review of the pertinent evidence, the Board 
finds that the evidence does not show that the veteran 
incurred frostbite in service, and thus the RO's August 2002 
award of service connection for residuals of frostbite of 
both feet, to include peripheral neuropathy of both lower 
extremities, constituted error that is "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  The RO's 
granting of service connection for residuals of frostbite of 
both feet, to include peripheral neuropathy 
of both lower extremities, was not based on the statutory or 
regulatory provisions extant at that time and, therefore, 
constituted CUE.

Based on the above, the Board concludes that the August 2002 
rating decision contains CUE in granting service connection 
for residuals of frostbite of both 
feet, to include peripheral neuropathy of both lower 
extremities.  Consequently, severance of service connection 
for these disabilities was in order.  38 C.F.R. 
§ 3.105(d).

Service Connection for PTSD

The veteran contends that he has PTSD due to a stressor which 
occurred while he was stationed aboard the USS Intrepid in 
September 1968.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Medical records show a diagnosis of PTSD (coexisting with 
substance abuse) since 1999, including under the criteria of 
DSM-IV.  There is an acceptable diagnosis of PTSD.  Medical 
evidence also links the PTSD diagnosis to purported service 
stressors aboard ship off the shore of Vietnam.  Thus, the 
outcome of this claim turns on whether there is sufficient 
verification of a service stressor.

The veteran served on active duty in the Navy, and was 
stationed aboard the USS Intrepid from October 1, 1968 to 
December 23, 1969.  He was awarded the Vietnam Service Medal 
based on this service.  His primary military occupational 
specialty was that of a data processing technician.  Service 
personnel records show no combat decorations or other 
evidence that he personally engaged in combat.  As combat 
status is not shown, the veteran's assertions of service 
stressors are not sufficient to establish their occurrence.  
Rather, a service stressor must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).  Under DSM-IV, concerning a diagnosis of PTSD, a 
sufficient stressor is one in which a person has been exposed 
to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and the 
person's response involved intense fear, helplessness, or 
horror.  See 38 C.F.R. § 4.125; Cohen, supra.

Most of the veteran's assertions regarding a stressor during 
service relate to a plane crash aboard the USS Intrepid (an 
aircraft carrier) in September 1968.  In October 2002, the 
veteran submitted a statement from another service member, 
who described a plane crash on the deck of the USS Intrepid 
on September [redacted], 1968, which resulted in the death of [redacted] 
[redacted].

The veteran asserts that he first arrived aboard the USS 
Intrepid in September 1968.  He said he was waiting for his 
orientation in sick bay, when a severely wounded pilot was 
brought in after crashing on the deck of the aircraft 
carrier.  He said that seeing this wounded pilot, who later 
died, was very traumatic to him, and that his subsequently 
assigned battle station was as a stretcher bearer in the same 
location where the two stretcher bearers brought this pilot.  
By a statement dated in April 2004, he identified the wounded 
pilot as [redacted].

By a letter dated in October 2004, the veteran again 
identified the pilot as [redacted].  The name "[redacted]" 
was crossed out, and "[redacted]" was written in the 
margin.  He enclosed a photocopy of a page from the Vietnam 
Veterans Memorial Wall register, reflecting that [redacted] 
[redacted] died on September [redacted], 1968.  At his September 2005 
Board hearing, the veteran testified that he did not witness 
any plane crashes.

As noted above, the veteran's service personnel records show 
that he was not stationed on the USS Intrepid until October 
1, 1968, after the alleged stressor had occurred.  His 
records also show that he was on leave from September 13, 
1968 to September [redacted], 1968.  The veteran contends that his 
service records are inaccurate.  However, he has not provided 
any evidence other than his own statements to demonstrate 
that he was aboard the USS Intrepid prior to October 1, 1968.  
The Board finds that the veteran was not present aboard the 
USS Intrepid on September [redacted], 1968, and that therefore he is 
not shown to have witnessed his alleged stressor.

No other alleged stressors have been verified by service 
records or independent evidence, and the veteran's other 
allegations of service stressors are not of 
sufficient detail to permit verification through the service 
department.  38 C.F.R. 
§ 3.159(c)(2)(i).

In sum, the criteria for service connection for PTSD are not 
shown.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for a Lumbosacral Spine Disability 

The veteran claims service connection for a low back 
disability which he asserts was incurred during military 
service.  

The veteran's service medical records are negative for 
treatment of a back injury or disability.  On separation 
medical examination in March 1970, the veteran's spine was 
listed as normal.  The service medical records are negative 
for a diagnosis of a chronic low back disability.  

A July 1999 VA outpatient treatment record reflects that the 
veteran was seen for an initial evaluation.  He complained of 
chronic low back pain from a car accident.  He reported that 
since separation from service he worked as a taxi driver.  
The pertinent diagnosis was chronic lower back pain.  A 
September 1999 VA outpatient treatment record reflects that 
the veteran reported that he had low back pain since a motor 
vehicle accident in 1972.

By a letter dated in February 2001, a private chiropractor 
stated that he had intermittently treated the veteran for 
chronic low back pain for a number of years.  He said that at 
one point the veteran was treated at a hospital for severe 
disc degeneration of the lumbar spine.

At a February 2001 VA examination, the veteran complained of 
low back pain.  The pertinent diagnosis was degenerative 
disease of the lumbosacral spine.

The veteran has asserted that he incurred a low back 
disability during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu, supra.  

A review of the evidence on file reveals that there is no 
medical evidence demonstrating that the veteran's current 
degenerative disease of the lumbosacral spine is linked to 
military service, and no evidence showing that arthritis of 
the lumbosacral spine was manifested to a compensable degree 
within the first post-service year.

The preponderance of the evidence is against the veteran's 
claim for service connection for a lumbosacral spine 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra.  


ORDER

Severance of service connection for residuals of frostbite of 
both feet, to include peripheral neuropathy of both lower 
extremities, was proper, and the appeal for continuation of 
that award must be denied.

Service connection for PTSD is denied.

Service connection for a lumbosacral spine disability is 
denied.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


